Citation Nr: 1109394	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-19 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

1.  Entitlement to service connection for residuals of prostate cancer, on a direct basis and as a result of in-service exposure to herbicides. 

2.  Entitlement to service connection for diabetes mellitus, type II, to include a circulatory disorder of the lower extremities, on a direct basis and as a result of in-service exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Johnson, Law Clerk




INTRODUCTION

The Veteran served on active duty from September 1958 to February 1961 and from July 1991 to September 1991.  He also had various periods of National Guard, or reserve, service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The issue of diabetes mellitus, type II, to include a circulatory disorder of the lower extremities, is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides while serving on active duty.  

2.  Residuals of prostate cancer were not shown during the Veteran's active duty, or until many years thereafter, and have not been found by competent evidence to be related to such service.  


CONCLUSION OF LAW

Residuals of prostate cancer were not incurred in or aggravated by military service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Initially, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to the claim adjudicated herein.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in December 2005.  The letter informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.  In addition, the correspondence notified the Veteran of the criteria for assigning ratings and effective dates, if service connection for the claimed disability is granted.  In short, the records indicate that the Veteran received appropriate notice pursuant to the VCAA.
In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating them.  In particular, the record contains the Veteran's service treatment records, service personnel records, statements from the Veteran, private treatment records, and a lay statement.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The duty to assist includes providing a medical examination or obtaining a medical opinion if such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Given the facts of this case, the Board finds that an examination or medical opinion is not necessary.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

As will be discussed below, there is already competent evidence that the Veteran has been diagnosed with prostate cancer.  The record is missing critical evidence that an event, injury, or disease occurred in service, McLendon element (2), and the Veteran's service connection claim is being denied on that basis.  No pertinent pathology was shown in service or until many years thereafter.  Further, the Veteran was not exposed to herbicides during his active duty.  

Thus, the outcome of this matter hinges on matters other than those which are amenable to VA examination and medical opinion.  Specifically, resolutions of the Veteran's claim of entitlement to service connection hinge directly or indirectly upon whether the Veteran suffered an in-service injury or disease.  That question cannot be answered via medical examination or opinion, but rather on evidence already in the file, in particular the Veteran's service department records.  

In the absence of evidence of in-service disease or injury, referral of this case for an opinion as to etiology would in essence place the examining physician in the role of a fact finder, which is the Board's responsibility.  In other words, any opinion which provided a nexus between the Veteran's claimed disability and his military service would necessarily be based solely on the Veteran's assertions regarding what occurred in-service.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant]; Bardwell v. Shinseki, 24 Vet. App. 36 (2010) [a medical examination was not required when there is no credible evidence of an event, injury, or disease in service].

In absence of an in-service disease or injury, McLendon element (2) has not been met.  The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Under the circumstances presented in this case, a remand ordering a medical examination would serve no useful purpose.  Accordingly, the Board has determined that a medical opinion is not necessary in the instant case.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined to exercise his option of a personal hearing.  Thus, the Board will proceed to a decision.  

Analysis

In general, service connection may be granted for a disability or injury incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for an injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in-service.  See 38 C.F.R. § 3.303(d) (2010).  

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999);  see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Residuals of prostate cancer is a disease deemed associated with herbicide exposure and shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirement of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provision of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e) (2010).

A disease associated with exposure to herbicide agents listed in § 3.309 will be considered to have been incurred in-service under the circumstances outlined in this section even though there is no evidence of such disease during service, provided that the disease listed shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2010).

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that, when a veteran is found to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e) but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

With respect to the first Hickson element, the Board notes that, in January 1999, the Veteran was treated for prostatic hypertrophy.  However, prostate biopsies in September 1999 and January 2001 were both negative.  In November 2002, the Veteran was diagnosed with adenocarcinoma of the prostate in a private examination.  Thus, a current disability has been demonstrated.  

With respect to the second Hickson element, the Veteran claims that his disability is the result of being exposed to herbicides while taking part in training exercises at Base Gagetown in New Brunswick, Canada from August 1977 until June 1992.  He has submitted a letter from a fellow soldier, received in January 2006, indicating his presence at that location for most of the annual training periods that were held after 1976.

The Department of Defense's "Technical Report 114, Field Evaluation of Desiccants and Herbicide Mixtures as Rapid Defoliants" verifies that herbicides were tested at Base Gagetown in New Brunswick, Canada, from June 20, 1967 through June 24, 1967.  The Board notes in October 2006, the VA requested from the Center for Records and Unit Research ("the Center") any information pertaining to herbicides that were sprayed in Base Gagetown.  The Center replied that various herbicides were sprayed in Base Gagetown from December 1966 through October 1967.  Unfortunately, even assuming the validity of this information, there remains no documentation of herbicide testing concurrent with the Veteran's training at Base Gagetown from the late 1970's until the early 1990's.  As noted above the Veteran did not arrive at Gagetown for nearly a decade after the herbicides were used.

Concerning an in-service disease, there is no indication that prostate cancer existed in-service, and the Veteran does not so allege.  In absence of an in-service disease or injury the second Hickson element has not been met, and the Veteran's claim fails on this basis alone.

For the sake of completeness, the Board will discuss the remaining Hickson element, medical nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  Specifically, with respect to the third Hickson element, residuals of prostate cancer are presumed to be service connected when a veteran has had exposure to an herbicide agent. See 38 C.F.R. § 3.309(e) (2010).  The Board notes that herbicide agents were sprayed at Base Gagetown in New Brunswick, Canada from 1966 through 1967.  As previously discussed, the Veteran was not stationed at Base Gagetown when herbicides were used, and there is no other indication from the record that the Veteran was exposed to herbicides during service.  

With respect to Combee considerations, in the absence of an in-service disease or injury, it follows that a competent and credible nexus, is necessarily lacking. Indeed, the evidence of record does not include any such statement attempting to link the Veteran's currently diagnosed residuals of prostate cancer to his military service.  There is of record no suggestion that any incident of the Veteran's military service caused the currently diagnosed residuals of prostate cancer.  See Combee, supra.

To the extent that the Veteran contends that a medical relationship exists between his disability and his military service, such statements offered in support of his claim do not constitute competent evidence and cannot be accepted by the Board, because the record does not indicate the claimant has the necessary medical education or experience to provide a competent medical opinion on a complex matter such as the etiology of his prostate cancer.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009);  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006);  Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board has also considered the internet articles submitted by the Veteran which discuss herbicide exposure in general.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998);  see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, while the internet articles submitted by the Veteran discuss herbicide exposure and its resulting effects, they do not contain any information or analysis specific to the Veteran's case.  In other words, these documents do not provide any evidence that the Veteran was exposed to herbicides during any portion of his active duty.  As such, the articles evidence submitted by the Veteran are of no probative value.  The Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Additionally, the Board has considered the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology.  However, as noted above, the medical evidence indicates that, while the Veteran was treated for prostatic hypertrophy in 1999, he was not specifically diagnosed with prostate cancer until 2002, almost a decade after leaving active duty service.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised];  see also Voerth v. West, 13 Vet. App. 117, 120-21 (1999) [there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent].  Such evidence is lacking in this case.  Continuity of symptomatology after service has therefore not been demonstrated.  The third Hickson element has therefore not been met.  

In conclusion, for reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of prostate cancer, as Hickson elements (2) and (3) have not been met.  This benefit sought on appeal is accordingly denied. 



(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for residuals of prostate cancer, on a direct basis and as a result of in-service exposure to herbicides, is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue of entitlement to service connection for diabetes mellitus, type II, to include a circulatory disorder of the lower extremities, must be remanded for further evidentiary development.

Pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination for in-service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

According to service treatment records, a blood test report from September 1989, when the Veteran was serving in the National Guard, shows that his glucose levels were abnormally high.  In December 1998, the Veteran was found to be "borderline diabetic."  In January 1999, the Veteran was provided with a glucometer.  In April 2000, R.S., M.D. diagnosed the Veteran with diabetes mellitus.  Dr. R.S. also stated that the Veteran was given a glucometer but he was not taking readings because he believed he was only borderline diabetic.

Additionally, and according to post-service medical records, the Veteran was found to have greatly diminished pulses in his lower extremities in January2001.  Subsequent findings include peripheral vascular disease in 2006.  

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  "Active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2001).

As previously noted herein, service treatment records reflect elevated glucose readings during the Veteran's National Guard service.  What is unclear at this point, however, is whether the Veteran was serving on active duty for training or inactive duty for training at those times.  Accordingly, a remand of the Veteran's diabetes claims is necessary to accord the agency of original jurisdiction an opportunity to obtain any additional service personnel records (reflecting the dates and types of National Guard and/or reserve service) that may have available.  Also, any additional service treatment records for those periods of service that are available should be obtained and associated with the claims folder.  

In light of the abnormally high glucose levels during the Veteran's National Guard and the subsequent finding of "borderline" diabetes and then simply diabetes mellitus, type II, the Board believes that this case presents certain medical questions which cannot be answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  Specifically, the Board believes that a nexus opinion must be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder copies of any additional service personnel and treatment records that may be available.  In this regard, the Board is particularly interested in service personnel records which reflect the dates of the Veteran's National Guard or reserve service as well as any additional service treatment records from any such service.  

2.  Then schedule the Veteran for an appropriate examination to determine the nature and etiology of any diabetes mellitus, type II, to include a circulatory disorder of the lower extremities, that he may have.  The Veteran's VA claims folder, including a copy of this remand, must be made available to the examiner.  Any diagnostic testing deemed to be necessary by the examiner should be accomplished.  

For any diabetes mellitus, type II diagnosed on examination, the examiner is asked to express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to active duty (including any in-service episodes of elevated glucose readings).  

For any circulatory problems of the lower extremities diagnosed on examination, the examiner should provide an opinion as to: whether it is at least as likely as not i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service, is otherwise related to active duty, or is related to the diabetes mellitus, type II.  

3.  Following completion of the above, readjudicate the issue of entitlement to service connection for diabetes mellitus, type II, to include a circulatory disorder of the lower extremities.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


